DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kumada et al. (US Pub. No. 2018/0059857 A1) shows a touch button component (i.e. input system 1 including a touchpad, for example, Figs. 1A and 1B and para. 20) comprising: a housing (operating surface P, Fig. 1A and para. 20) comprising a vibration region (para. 20), wherein the vibration region comprises a first inner surface (i.e. opposing the ouch surface, Fig. 1B);  a vibration sensor 11 comprising: a drive system configured to drive the housing to cause a vibration of the housing (para. 23);  and a sensing detection system (i.e. vibration elements 11) configured to: detect the vibration (Figs. 3 – 6 and paras. 50 – 64);  and output a detection signal based on the vibration (Figs. 3 – 6 and paras. 50 – 64), wherein the drive system or the sensing detection system is attached to the first inner surface (Fig. 1B);  and a comparison trigger system 25 configured to: receive the detection signal;  determine whether the detection signal falls within a first range conforming to a touch habit of a user;  and output a trigger signal when the detection signal falls within the first range (Figs. 3 – 6 and paras. 50 – 64). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the system detects the vibration when the driving system drives the housing to vibrate.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 10 are allowable at least by virtue of their dependence on claim 1.    
		Claim 11 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 12 – 20 are allowable at least by virtue of their dependence on claim 11.     
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627